DETAILED ACTION
This action is responsive to the Applicant’s response filed 02/25/21.
As indicated in Applicant’s response, claims 1, 6, 8, 13, 15 have been amended and claim 16 cancelled.  Claims 1-15, 17-20 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nachimuthu et al, USPubN: 2019/0243637 (herein Nachimuthu) in view of Brown et al, USPubN: 2008/0028385 (herein Brown), and Landry, USPubN: 2016/0170736 (herein Landry), further in view of Murray, Jr et al, USPN: 4,665,482 (herein Murray), Jayakumar et al, USPubN: 2019/0251264 (herein JayaKumar) and Wilson et al, USPubN: 2006/0031664 (herein Wilson)
	As per claim 1, Nachimuthu discloses a method for updating firmware of an information handling system, comprising:
receiving, by an operating system (OS), a firmware update(step 402, 404 - Fig. 4A) for firmware of the information handling system;
selecting a memory (new firmware ... firmware images ... stored in the DIMM flash memory - para 0031; NVDIMM, DIMM 214 - Fig. 2A) for storage of the firmware update (new FW 302, confirm ... runtime activation 306, OS invoke SMM using RFAI, activate new FW 310 - Fig. 3 A; initiate the RFA - para 0027; persistent memory ... DIMM ... flash memory in which to store new firmware as FW image - para 0031);
storing, by the OS, the firmware update in the selected memory (e.g. stored 404 in a memory module’s flash - para 0041); and
storing, by the OS, a location (e.g. stores the addresses of the memory devices ... AIT are saved during ... power down or reset... AIT are also preserved during RFA firmware activation - para 0032; RFA interface ... can activate new firmware for all memory regions - para 0035 - Note1: information preserving mechanism by way of indirection table – i.e. AIT- storing all memory addresses and preservation thereof for RFA-based activation upon power loss, sleep mode entering, normal, soft reboot - para 0037-0039- to guard against time outs - smaller period of time, para 0035 -reads on location preserved separately inside a indirection table for referencing preserved locations of firmware or boot software destined for RFA type invocation - step 508, 510 -Fig. 5 -to expedite fetch a firmware or boot logic to enter sleep or quiescent state, reboot, recovery or normal restart - para 0022-0024, 0039-0042, 0044) of the firmware update in a portion of a second memory (see Note1; AIT 222, Fig. 2A; AIT - para 0032; UEFI, RFA variables 310 -Fig. 3A; ACPI, RFAI table 412 - Fig. 4A) accessible by both the OS (e.g. OS invokes ... using UEFI/RFAI, BIOS checks - Fig. 3A ) and a basic input/output system (BIOS) of the information handling system (e.g. BIOS confirm 320, 322 , variable 312 - Fig. 3B; BIOS confirm RFA and new FW is available to activate - Fig. 4B),
wherein the stored location of the firmware see DIMM reset to save AIT 508 -Fig. 5; NVDIMM, DIMM 214 - Fig. 2A) comprises an address (stores the addresses of the memory devices ... AIT are saved during ... power down or reset... AIT are also preserved during RFA firmware activation - para 0032) within the selected memory at which the firmware update is stored (new FW image present: 502 -> volatile ? No 504 -> DIMM reset to save AIT and other internal states 508 - Fig. 5).
	A) Nachimuthu does not explicitly disclose selected memory for storing the firmware update as:
	selecting a memory for storage and storing, by the OS, the firmware update in the selected memory, the location of the firmware update also stored by the OS, in a portion of a second memory accessible by both the OS and a basic input/output system (BIOS ).
	Nachimuthu discloses logic by which an operating system instructs a persistent memory module to store a firmware image of the newly received firmware (see claim 3, pg. 9); e.g. while the OS operates in a memory mode (para 0088) among other memory modes (para 0038, 0048). For instance, a memory mode (para 0088) is run by the OS for particularly determining partition of the persistent memory, generating Address Indirection Table {AIT - emphasis here) in terms of stored inforation and cycle variables to activate a new firmware, and to restore the volatile data after activation; e.g. to guard against time outs or delay in case of urgent restart or recovery or expeding reboot execution.
	Further, information handling system in Nachimuthu uses a integrated ACPI method for storing the downloaded firmware (para 0041), the ACPI for providing the kernel with information on reboot and runtime activation of firmware (para 0012; Fig. 8) hence software integrated with a platform OS for managing firmware or selecting storage location(s) for containing an initially received update is recognized.
	Similarly, change management program of an information handling system is shown in Brown as program running in a native Operating System (see Abstract) and storing firmware update package in a repository available to the user (para 0008)
	Further, Landry discloses instructions provided by an Operating System, which when executed by a host processor, store the firmware update in internal or external storage device (para 0045), the storing accompanied with provision of instructions made available at specific locations accessible by subsquent activation or reboot sequences (Fig. 4A, 4B) using UEFI services and BIOS communication with the OS (para 0018). Hence, selecting a medium, disk or internal memory location by a OS management code for storing a received update (firmware) is recognized.
	Therefore, based on the tight communication between RFA operation, and BIOS based upddate via use of mailbox in Nachimuthu (para 0031, 0043-0044, 0049), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement processor integrated management software of the information handling system in
Nachimuthu along with a memory mode of the OS thereon, so that this integrated software is operating native to the pertinent OS as in Brown, and is equipped management capability to select a memory, medium storage as internal or external locations into which to store received firmware as shown in Landry, where firmware location selected by the OS is also referemce information stored by the OS, using the native management as set forth above, in a portion of a second memory accessible by both the OS and a basic input/output system (BIOS ); because
	execution of an Operating System code acting as OS native instructions for managing initially received firmware and determining where precisely to store the update or received firmware would enable this storage information to be specifically recorded as a management type information or common reference - in a portion of a second memory accessible by both the OS and a basic input/output system (BIOS ) - which can be made available to other supporting services such as UEFI, RFA or BIOS as per the inter-cooperative update paradigm by Nachimuthu with the host OS -via publishing or status notifying of mailbox services - in accordance to the different services utilizing communicated indication as to where to retrieve firmware; including retrieving and communicate precise status of the update step by which the host OS can invoke instructions to complete the post-install activation process.
B) Nor does Nachimuthu explicitly disclose 
stored location of the firmware update as location information comprising an address range.
Similar to various features associated with a ACPI platform-based firmware activation process as per Nachimuthu (Fig. 1, 4A, para 0012, 0026; UEFI variables, ACPI fields – para 0027-0028) , platform operating with a UEFI runtime is shown in Jayakumar UEFI firmware runtime for handling firmware to support an OS according to various features or handler (para 0023) associated with this ACPI methodology (para 0013) where a ACPI environment is coupled with the operating system and firmware environment where BIOS pre-boot (UEFI pre-boot arrangement – para 0024, Fig. 3) loader utilizes UEFI drivers (DXE) or other environment drivers whereby the OS coupled with native firmware image can be made active (para 0020), the UEFI environment code handler (para 0027) communicates with a separate firmware mailbox (step 432 – Fig. 4, para 0038) to access information stored therein as range of address (step 306, Fig .3; para 0026) indicative of firmware location.
On-part memory coupled with off-part memory as second memory to parallel with how data is being stored on the on-part memory is shown in Wilson, where the off-part memory also includes the address range reflecting addressable information to reflect the real physical arrangement of the on-part memory (para 0097-0098) where the contiguous construction by way address range included in the second memory would render addressing memory locations seamless, where range of addresses when sought out (by a boot loader, para 0100) which facilitate boot loader operations in relevance to seeking and activating of boot loader code (para 0110)
Similar to Nachimuthu with use of DMA (para 0021-0022), association of data multiplexing facility (DMC) with RAM or ROM devices for a microprocessor to support data transfer or I/O between the fasty memory and mass storage device is shown in Murray, where for DMA operations, the microprocessor transfer/load address and range from a DMC channel table to a mailbox (see Abstract; col. 8 li. 24-31; col .12 li. 42-49) or from the mailbox to a chanel table (Fig. 5) per a interrupt signal; hence use of mailbox to support location information (address and range) for reference use by a I/O controller interacting RAM and I/O channels per a firmware flow (col. 9 li. 6-25) with ROM stored firmware routines having support of DMC (col .10 li. 30-34; Fig. 4) and DMA circuitry is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of UEFI and runtime firmware activation paradigm in Nachimuthu so that I/O and memory channels associated with use of handlers or drivers activated by the OS and BIOS loading operations in accordance with Nachimuthu’s established information integrated with ACPI platform would make use of mailbox storage as set forth in Murray to facilitate I/O between OS, bootloader devices or fast RAM and mass storage like ROM, the reference mailbox  comprising location information such as that of a firmware  - as per Jayakumar’s firmware mailbox – construed as activation table information or range of address with which firmware can be fetched with the BIOS loader or drivers activating firmware update, the address range also construed as an off-memory per Wilson’s facilitating addressing and retrieval of boot loader code ; because 
use of a separate memory just for the sake of retaining address and range of a update which is being stored in another memory in the sense that the separate store  for having pointer referencing or indirection type information (as per the AIT in Nachimuthu) would provide 1) exact reference for runtime read or write assured with no pointer indirection issue, 2) optimize OS resources and activation context of boot prefetch handlers facilitated by the expedite and fault-free retrieval of the firmware or images thereof for various OS and BIOS loading purposes, where 3) information afforded with this separate storage – as in Wilson - operate as intermediary mailbox support (as per Jayakumar UEFI activation) can behave as a form of adjustable metadata (flexible to drastic changes) and otherwise persisted across various instances of reboot as needed by the BIOS in activating firmware and any deep OS software update, necessarily when ROM/RAM multiplexing channels and DMA operations are also implemented or hardwired within the underlying circuitry (e.g. I/O microprocessor in a information handling system) handling firmware I/O flow as set forth above. 
	As per claim 2, Nachimuthu discloses method of claim 1, further comprising: retrieving, by the BIOS, the location of the firmware update from the second memory (Notel: hardware-provided register 220 coupled with information - ACPI table - para 0041; addresses in AIT preserved during RFA— para 0032; AIT 222, Fig. 2A per Note1 - by which the BIOS can update controller firmware - step 508, 510 - Fig. 5 - using preserved AIT locations such as a NVDIMM firmware images - e.g. FW image 1, image 2 - with reserved area for BIOS to communicate message with the OS to activate a new firmware reads on at least one or more second locations storing location preserving information enabling the BIOS to retrieving images, update a DIMM controller and to further communicate with the OS).
	C) Nachimuthu does not explicitly disclose
	storing, by the BIOS, the location of the firmware update in a firmware non-volatile random access memory (NVRAM) of the information handling system.	
	However, mailbox services employed in Nachimuthu firmware activation includes messages passed by the BIOS to the OS for activating a firmware (para 0031) on basis of the state of updating DIMM controller with memory module persisting FW images; in other words, the storing of locations (refer to Note1) related information of firmware update in the NV memory is recognized.
	Activation by way of using soft reboot, RFA operating with non volatile devices and memory mode by the OS (para 0038) in conjunction with message passing by a BIOS (para 0031), the need to provide timely information from the BIOS operating on FW images and the stage where the BIOS finalize the FW upgrade into a completed activation per use of mail or messaging in Nachimuthu is fundamental of inter-communication that obviate OS activation by a hard reboot.
	Thus, based on the soft-reboot and use of RFA settings combined with AIT table for use by the BIOS updating process in conjunction with mailbox services in Nachimuthu paradigm, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement message passed from the BIOS to the OS as information expressing location of FW status and updated portion of the DIMM controller, as well as commands relevant to the location information passed as messages by the BIOS to the OS; because
storing, by the BIOS, the location of the firmware update based on the specific images of a firmware non-volatile random access memory (NVRAM) of the information handling system and communicating the stored location as messages by a BIOS, would enable the recipient OS to activate a sequence of instructions acting on the information or status passed by the BIOS, enabling thereby activation of the firmware to be completed while the OS is still in a soft reboot mode, for the upgrade to complete without the need for a hard reboot.
	As per claim 3, Nachimuthu discloses (refer to rationale B in claim 2), further comprising: storing, by the BIOS, a status notification in the portion of the second memory when the firmware update is stored in the firmware NVRAM (NVDIMM-F para 0031; para 0019) of the information handling system; and retrieving, by the OS, the status notification from the second memory (refer to rationale in claim 2, for obviousness of BIOS storing and OS retrieving stored status).
As per claims 5-6, Nachimuthu discloses (method of claim 1), wherein selecting a memory for storage of the firmware update comprises selecting a system memory for storage of the firmware update when the system memory is available ( persistent memory module - para 0085, 0089) for storing the firmware update across a reboot (Note2: OS able to publish firmware information and preserved locations - para 0032; AIT 222, Fig. 2A - using a ACPI mode and RFA activating a soft reboot - para 0085-0086 - even after a restart or shutdown reads on available system memory for storing updates across a shutdown or using a soft reboot)selecting a system memory for storage of the firmware update when the system memory is available for storing the firmware update across a reboot.
Nachimuthu does not explicitly disclose ( method of claim 1) wherein selecting a memory selecting a memory for storage of the firmware update comprises:
determining that a system memory is not available for storage of the firmware update across a reboot; and selecting a non-volatile dual in-line memory module (NVDIMM) for storage of the firmware update when based, at least in part, on the determination that the system memory is not available for storing the firmware update across the reboot.
	However, Nachimuthu discloses use of NV dual inline DIMM as an alternative to storing firmware images (claims 3, 14, 21, 23 - pg. 10; para 0079) or else using cross-point 3D DIMM (para 0090).
	Seeking for storage alternative is shown per Wilson in determining whether any available space in the host system can be found to meet a predetermined first memory capacity (see claim 40 – pg. 12) such as one considered for a on-part memory (Fig. 9A. 9B)
	Therefore, in case where system memory like NVRAM is not an storage availability or option to store new firmware or images for use with one or more instances of soft-reboot activation by Nachimuthu runtime, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the memory devices for publishing firmware location or storage state across system reboot or shutdown so that a determination is being conducted to seek other possibilities for storage – as per Wilson- the seeking made in relation to maximizing use of system resources or storage devices thereof, such that these devices when identified in insufficiency in supporting system memory capacity or persistent RAM options would be implemented with additive alternatives such as the likes of NVDIMM or 3D DIMM as these storage means would be hardware-provided storage means that would overcome the short term and limited capacity of fast RAM/ROM, and would also persist in large capacity for cross-boot activation, the latter using support publishable information such as associated mailbox (see rationale B in claim 1) enhancing the usability of stored information or software across system shutdowns and reboots.
As per claim 8, Nachimuthu discloses an information handling system comprising:
a processor; and a memory; wherein the processor is configured to perform steps comprising:
receiving, by an operating system (OS), a firmware update for firmware of the information handling system;
selecting, by the OS, the memory for storage of the firmware update;
storing, by the OS, the firmware update in the memory; and
storing, by the OS a location of the firmware update in a portion of a second memory accessible by both the OS and a basic input/output system (BIOS) of the information handling system., wherein the stored location of the firmware update comprises an address range within the selected memory at which the firmware update is stored.
	( All of which having been addressed in claim 1)
	As per claims 9-10, refer to rejection of claims 2-3.
	As per claims 12-13, refer to rejection of claims 5-6.
Claims 4, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nachimuthu et al, USPubN: 2019/0243637 (herein Nachimuthu) in view of Brown et al, USPubN: 2008/0028385 (herein Brown), and Landry, USPubN: 2016/0170736 (herein Landry), further in view of Murray, Jr et al, USPN: 4,665,482 (herein Murray), Jayakumar et al, USPubN: 2019/0251264 (herein JayaKumar), and Wilson et al, USPubN: 2006/0031664 (herein Wilson) further of Shimabe, USPubN: 2011/0154484 (herein Shimabe) and Nissler et al, USPubN: 2013/0227090 (herein Nissler)
	As per claim 4, Nachimuthu does not explicitly disclose (method of claim 3), further comprising authenticating, by the OS, the stored status notification prior.
	Status information using mailbox services with reflection of this status for use by the DIMM controller in regard to firmware activation is shown in Nachimuthu’s combination of BIOS and BaseBoard Management Controller as critical and active components of the DIMM activating operation (para 0049-0050) wherein this status is updated by the BIOS/BMC combination, the status translated as BIOS messages for use by a OS (para 0031)
	Authentication software attached to checking security credentials of entities related to whether update by the OS should be performed or carried on is shown in Nissler’s operating system to ensure that message (Fig. 5) request for the OS to perform a client update/installation come from trusted enterprise sources (para 0036-0037; para 0050); hence message authenticating within an OS responsible for installation is recognized.
	Further, use within a OS responsible for carrying out a recovery reboot of a authentication checker is shown in Shimabe’s BIOS authenticator as a result of which (para 0026; Fig. 2-3)
notification that the BIOS is successfully authenticated would enable the OS to continue with reboot and reactivate system as opposed to skipping it (para 0028-0029); that is, BIOS activity or communicated data subjected to a OS authenticator software is recognized.
	Therefore, based on the security related to communication and tampering thereof to be considered with kernel measures to avert or preclude possible harm to a host operating system in the context of the latter being subjected inter-process interchange as in Nachimuthu’s soft reboot 
paradigm of incorporating changes, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement communication of the BIOS with the underlying OS of the information handling system under firmware update so that a security layer is added to the OS in conjunction with the OS/BIOS interexchange like receipt of status or messaging from the BIOS by the OS, the added security for authenticating propriety of the sender — as shown in Nissler; or implemented as a BIOS authenticator module to ensure authenticity of the information received from the BIOS as per Shimabe’s scheme to finalize a OS-based reactivation or reboot; because
	use of a additional layer within a OS responsive to message or notification passed from another entity within the secure layer of a updating OS environment such as a validation layer to 
ensure a host system be able to finalize a BIOS-supported process of replacing resident firmware 
with newer firmware— according to which a BIOS messaging or notification can be authenticated by a OS — as set forth above, not only precludes the underlying OS components from being tampered with by a externally injected vulnerability attack; 
	but also ascertains the trustworthiness of the information passed from a BIOS or from other entities in communication with the BIOS prior to stage, in the sense that the recipient OS upon a proper verification, would be able to trust information being passed, and use instructions therewith to finalize deep-level activation of a update started from the sequences prior to the BIOS involvement state in replacing system presumingly proprietary and protected firmware, ensuring clean and unaltered state of a operating system in the utilization of a replacement firmware as result of a properly and timely verified inter-communication and low level modification process. 
As per claim 11, Nachimuthu discloses information handling system of claim 10, wherein the processor is further configured to perform steps further comprising authenticating, by the OS, the stored status notification (refer to claim 4)
Claims 7, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nachimuthu et al, USPubN: 2019/0243637 (herein Nachimuthu) in view of Brown et al, USPubN: 2008/0028385 (herein Brown), and Landry, USPubN: 2016/0170736 (herein Landry), further in view of Murray, Jr et al, USPN: 4,665,482 (herein Murray), Jayakumar et al, USPubN: 2019/0251264 (herein JayaKumar), and Wilson et al, USPubN: 2006/0031664 (herein Wilson)  further of Pfeifer et al, USPubN: 2013/0185799 (herein Pfeifer) and Drews, USPN: 6,647,494 (herein Drews)
As per claim 7, Nachimuthu does not explicitly disclose (method of claim 1), wherein selecting a memory for storage of the firmware update comprises selecting a hard disk for storage of the firmware update when neither a system memory nor a non-volatile dual in-line memory module (NVDIMM) is available for storing the firmware update across a reboot.
	Use of persistent storage like cache and hard-drive backup is shown in Pfeifer (e.g. survives a system reboot, hard disk - para 0019) to persist data after a hard boot on basis of permanent data attached with trust reputation when the reboot is to be carried out after an installation.
	System having credential manifest and signature check support for validating request for configuration update is shown in Drews (see Abstract) where persistency of the information geared therefor is aimed at surviving platform reboot, via implementation of FLASH memory, EPROM and hard drive or the likes (col. 2 li. 35-46)
	Based on the need to generate publishable information such as cached data (cache to a persistent DIMM - para 0038) or flash-based storage (flash memory - para 0036, 0039, 0041) per
Nachimuthu’s approach, the intent to use persistent form of storage like cross-restart cache, flash medium or hard drive is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement storage of update for persistency purposes that survive system restart along with use of cache, Flash or hard drive as per the teachings by Pfeifer and Drews storage, so that memory selecting for storage of the firmware update would include selection of a hard disk when neither a system memory nor a non-volatile dual inline NVDIMM memory is available for storing the firmware update across a reboot; because hard-drive or the likes storage type can be configured to survive system shutdown in a same manner as cached data or Flash PROM can, whereas storage capability associated therewith would be more than sufficient and where unexpected, uncontrolled loss of data based thereon would be prevented.
As per claim 14, Nachimuthu discloses information handling system of claim 8, wherein selecting the memory for storage of the firmware update comprises 
	selecting a hard disk for storage of the firmware update when neither a system memory nor a non-volatile dual in-line memory module (NVDIMM) is available for storing the firmware update across a reboot. (refer to rationale in claim 7) 
Claims 17, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nachimuthu et al, USPubN: 2019/0243637 (herein Nachimuthu) in view of Chen et al, USPubN: 2016/0188345 (herein Chen) and Roszak et al, USPubN: 2018/0276002 (herein Roszak)
	As per claim 17, Nachimuthu discloses (method of claim 15), wherein determining a memory in which the firmware update is stored comprises determining that the firmware update is stored in a system memory (persistent memory module - para 0085, 0089);
	Nachimuthu does not explicitly disclose 
	wherein accessing, further comprising: determining, by the BIOS, that the firmware update is stored in a plurality of portions at a plurality of locations on the system memory; and coalescing the plurality of portions of the firmware update at the plurality of locations on the system memory into a single payload at a single location of the system memory.
	Memory locations being structured in Nachimuthu as preserved or prestored information (see Note1 in claim 1assed from a UEFI/RFAI activation where location configurations are being passed as variables to the BIOS in form of a RFAI activation command (step 310, 312 - Fig. 3A) and tracking of the ACPF-RFAI table by the BIOS (step 416 - Fig. 4A) entails that the firmware locations are ready for the activation from tracking effect of RFAI by the BIOS.
	Use of UEFI methodology to support initialization of program is shown in Chen update where firmware images can be packaged into one single image (para 0037); whereas pre-enrollement installer per the boot management system in Roszak discloses identification of various OS images that satisfy the OS requirements or policies, so that one single OS image can be formed and retrieved for installation (para 0090)
	In view of the passed information being abstracted into table (Fig. 8) or variables (variables 312 - Fig. 3B) for use by the BIOS per UEFI/RFAI approach by Nachimuthu where FW images are stored in multiple devices (Fig. 2A), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement consolidation of preinstall data at the pre-fetch phase by the UEFI/RFAI for preparing preactivation and use by the
BIOS, so that information on FW image or storage devices (FW image 404 ,memory devics 406 -Fig. 4A) are structured and abstracted as one variable defining one single image as set forth in the firmware packaging by Chen, or pre-installer forming of one unified image per Roszak boot management; the single image acting or represented as one variable defining one payload to act upon by the BIOS, as a result of determining, by the BIOS, that the firmware update is stored in a plurality of portions at a plurality of locations on the system memory, i.e. the single payload forming using a coalescing effect by which the plurality of portions of the firmware update at the pluralityof locations on the system memory into a single payload at a single location of the system memory; because
	coalescing effect to represent plural image information or FW locations into one variable or one payload representation of one unified/single image as set forth above, would facilitate runtime transfer, passing of an unified payload in form dispatched programmatic variable or defined as table structure within implementation of RFA communication logic or driving software instance for use by the BIOS activation paradigm as well as the mailbox services attached with operation of the BIOS in conjunction with supporting functions of the host operating system. 
	As per claim 20, Nachimuthu does not explicitly disclose (method of claim 15), wherein determining, by a BIOS, a memory in which a firmware update is stored comprises determining a device path of the firmware update.
	But determination of multiple locations at which to retrieve multiple firmware images as per Chen and/or Roszak approach to unify the locations into one single payload entails a retrieval that necessitates path variable as part of the process to obtain the images.
	Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement retrieval of firmware data or images by
the combined effect of RFAI and BIOS cooperation in Nachimuthu so that the seeking of firmware information or storage devices locations include determining, by a BIOS, a memory location in a device path to the firmware update is integrated with the preparation process of forming a single payload as set forth above; because provision of path as variables included with gathering and consolidating of multiple memory locations into one single payload representation would facilitate retrieval of data implemented at different devices (see memory 214 - Fig. 2A) and use of the same path information to populate a table realized by way of a ACPI or AIT provision (Fig. 8; para 0032) by the RFAI pre-activation stage of Nachimuthu soft-reboot approach.
Claims 18-19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nachimuthu et al, USPubN: 2019/0243637 (herein Nachimuthu) in view of Pfeifer et al, USPubN: 2013/0185799 (herein Pfeifer) and Drews, USPN: 6,647,494 (herein Drews)
	As per claims 18-19, Nachimuthu does not explicitly disclose (method of claim 15), wherein
	(i) determining a memory in which the firmware update is stored comprises determining that the firmware update is stored in a portion of a non-volatile dual in-line memory module (NVDIMM) or hard disk of the information handling system, and
	(ii) wherein accessing, by the BIOS, the firmware update further comprises transferring the firmware update from the NVDIMM or hard disk to a system memory of the information handling system;
	(iii) allocating the portion of the NVDIMM or hard disk used to store the firmware update for operating system use after the firmware is updated.
	Implementing Use of NVDIMM or hard disk has been rendered obvious in rationale addressing claim 7 (per Pfeifer and Drews); whereas use of system memory such as NVRAM or cache to load firmware images per Nachimuthu runtime in which FW is activated with
the RFA/UEFI software entails the compatibility in processing speed of a processor and its runtime RAM (see DRAM -Fig 2B).
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement runtime of the RFAI/UEFI execution with use processor RAM, and loading of externally stored FW images onto the context of the processor memory, including a) determining that the firmware update is stored in a portion of a nonvolatile dual in-line memory module (NVDIMM) or hard disk, b) allocating the portion of the NVDIMM or hard disk used to store the firmware update for operating system use after the firmware is updated by the pre-fetch and variable preparation at the RFA activation stage, and c) allocating the portion of the NVDIMM or hard disk used to store the firmware update for operating system use after the firmware is updated; because of the access speed accordance established between a SRAM at a runtime of a host processor, which should be favored upon the prospect of incurring obvious latency resulting from the communication paradigm at runtime of a RFA/UEFI execution when data stored in NVDIMM or hard disk being dynamically fetched.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nachimuthu et al., USPubN: 2019/0243637 (herein Nachimuthu) 
As per claim 15, Nachimuthu discloses a method for updating firmware of an information handling system, comprising:
	determining, by a BIOS, that a firmware update (BIOS 320, UEFI/RFA variable 312, activation 322 ? - load new Fwontomemory 328 - Fig. 3B) is ready for installation;
determining, by the BIOS, a memory (load new FW onto memory 328 - Fig. 3B; UEFI/RFA activate new FW 310; prepare memory devices 318 - Fig. 3A ) in which the firmware update is stored (variable 312, branch to Fig 3B - Fig. 3A – Note3: information preserving mechanism by way of AIT table storing all memory addresses and preservation thereof for RFA-based activation upon power loss, sleep mode entering, normal, soft reboot - para 0037-0039- to guard against time outs - smaller period of time, para 0035 - reads on location in terms of addresses inside a indirection table pre-established for referencing preserved locations of firmware or boot software destined for RFA type invocation - step 508, 510 -Fig. 5 - to expedite fetch a firmware or boot logic to enter sleep or quiescent state, reboot, recovery or normal restart - para 0022-0024, 0039-0042, 0044);
loading one or more drivers for operation (e.g. restarts ... activate the drivers - para 0045; Fig. 6; step 414 -Fig. 4A; restart any drivers - para 0087; step 418 - Fig. 4A) of the memory based, at least in part, on the determination (see Note4 from below) of the memory in which the firmware update is stored(polls 416, Post Processes 418 - Fig. 4A; restart any drivers, activate new firmware - para 0087 – Note4: hardware-provided register 220 coupled with information - ACPI table - para 0041; addresses in AIT preserved during RFA— para 0032; AIT 222, Fig. 2A per Note3 - by which the BIOS can update controller firmware - step 508, 510 - Fig. 5 - using preserved AIT locations such as addresses of a NVDIMM where firmware images are stored - e.g. FW image 1, image 2; para 0031 -with reserved area for BIOS to communicate message with the OS to activate a new firmware read on at least one or more second locations designated for storing/preserving information enabling the BIOS to retrieving images, update a DIMM controller and to further communicate with the OS for I/O processes and soft reboot - Fig. 4A );
	accessing, by the BIOS, the firmware update (see above; UEFI/RFAI variable 312, load new FW 328 - Fig. 3B; see Notel in claim 2; step 508, 510 - Fig. 5) ; and
	updating, by the BIOS, the firmware (update 330 with activation success status - Fig 3B ) of the information handling system.
Response to Arguments
Applicant's arguments filed 02/25/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Nachimuthu in terms of ACPI and RFAI configuration with preserved AIT as alleged in the Office Action fails to disclose “address range” within a selected second memory as location information on the firmware update stored in a first memory, as none of the addresses in the AIT are shown as “range” as recited in claims 1, 8 (Applicant's Remarks pg. 10 to top pg 11)
	The allegation for merits of newly added language is deemed largely moot, as the grounds of rejection have been adjusted to meet the latest changes to the claims.
(B)	Applicants have submitted that no part in  Nachimuthu is related to determination that a system memory is not available prior to selecting another NV storage device such as a dual inline NVDIMM (Applicant's Remarks pg. 11)
	The allegation for merits of newly added language to claim 6 is deemed largely moot, as the grounds of rejection have been adjusted to meet the latest changes to this claim.
(C )	Applicants have submitted that per claim 15, no part of the activated drivers per the paragraphs cited in  Nachimuthu’s RFA boot evidences that these drivers are loaded for operation of the memory based determination as to where in the memory the firmware is stored (Applicant's Remarks pg. 12)
	The above “loading” language about “for operation of the memory” (based determination as to where in the memory the firmware is stored) has been construed broadly by BRI, as no amount of details in this language (emphasis here) enforces a narrower interpretation than that construed by the prosecution in citing Nachimuthu, where activation as cited relates to system drivers viewed in the particular context that Nachimuthu’s boot loader runtime activates drivers (para 0045,0087) that were previously shut per a interrupt event (para 0086), the activation of drivers being necessitated by a reboot event to provide operational support for the I/O and firmware flow as set forth per  Nachimuthu’s ACPI and RFA paradigm.
	Therefore, the allegation about Nachimuthu not teaching loading drivers for operation is deemed inconclusive.
	In all, the claims as recently amended stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 27, 2021